Exhibit 99.3 MINUTES OF ACTION TAKEN BY CONSENT OF THE BOARD OF DIRECTORS OF LEAPLAB CORPORATION a Nevada Corporation The undersigned, being members of the Board of Directors (the “Board”) of Leaplab Corporation, a Nevada corporation (“Leaplab”), acting pursuant to the authority granted by Nevada Revised Statute 78.315 and the Bylaws of the Company, does hereby adopt the following resolutions by written consent in lieu of a meeting as of December 7, 2011: I. Appointment of Director WHEREAS, there is a vacancy on the board left by the resignation of Cesar Sanvicente and the board wishes to appoint a replacement, RESOLVED, the Board hereby appoints John Ayers, and John Ayers accepts appointment to position of Director. II. Transfer of Chairman Seat WHERAS, Jeffrey Peterson wishes to step down as Chairman of the Board of Directors of Leaplab but retain his status as a Director, RESOLVED, John Ayers is hereby raised to position of Chairman of the Board of Directors of Leaplab This consent of Directors is executed effective December 7, 2011. THE BOARD OF DIRECTORS OF LEAPLAB CORPORATION A Nevada Corporation /s/ Jeffrey Peterson Jeffrey Peterson, Director /s/ John Ayers John Ayers, Chairman of the Board
